DETAILED ACTION

1.	Claims 1-20 are pending in the application.


Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

4.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “memory load circuit being configured to load” in claim 1; “a first multiplying circuit, configured to” and “a second multiplying circuit, configured to” in claim 3.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.





Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1, 17, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fleming et al (hereafter Fleming)(US Pub. 2018/0189063).

6.	As to claim 1, Fleming discloses 	a system (fig. 1 and fig. 6, accelerator with processing elements), comprising 
	a first multiplying unit (fig. 6, PE elements and fig. 9, processing element 900, each one containing an ALU (ALU 918); 
	a second multiplying unit (fig. 6, PE elements and fig. 9, processing element 900, each one containing an ALU (ALU 918), thus a second multiplying unit); 
	a memory load circuit (fig. 2 memory 202 and fig. 9, loading into 902, 904, and 906); 
	and an outer buffer circuit (fig. 9, output buffers 0 and 1), 
	the first multiplying unit comprising a first inner buffer circuit and a second inner buffer circuit (fig. 9, buffers 0 and 1), 
	the second multiplying unit comprising a first inner buffer circuit and a second inner buffer circuit fig. 9, each PE 900 containing buffer 0 and 1), the memory load circuit being configured to load data from memory, in a single burst of a burst memory access mode, into: the first inner buffer circuit of the first multiplying unit; and the first inner buffer circuit of the second multiplying unit (fig. 1, loading from memory 102 into the PEs of the array).

7.	As to claim 17, Fleming discloses a system (fig. 1 and fig. 6, accelerator with processing elements), comprising 

	a second multiplying unit (fig. 6, PE elements and fig. 9, processing element 900, each one containing an ALU (ALU 918); 
	a memory load circuit; a memory store circuit (fig. 2 memory 202 and fig. 9, loading into 902, 904, and 906); and 
	an outer buffer circuit (fig. 9, output buffers 0 and 1), the first multiplying unit comprising:  -32-170117 (WB-201812-003-1) 
	a multiplying circuit (fig. 9, alu 918); 
	a first inner buffer circuit; a second inner buffer circuit (fig. 9, buffers 0 and 1); 
	a multiplying circuit input multiplexer having a common port connected to an input of the multiplying circuit; a multiplying circuit output multiplexer having a common port connected to an output of the multiplying circuit; and a second inner buffer circuit output multiplexer, having a common port connected to an output of the second inner buffer circuit (fig 6, switches as multiplexors).


8.	As to claim 20, the claim is rejected for similar reasons as claim 1 above.





Allowable Subject Matter
9.	Claims 2-16 and 18-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Fleming teaches the claimed limitations of independent claims 1, 17, and 20. However, Fleming does not teach or suggest at least “the first multiplying unit is configured: to form a first product, of: a first element of the first inner buffer circuit of the first multiplying unit, and  -26-170117 (WB-201812-003-1) a first element of the second inner buffer circuit of the first multiplying unit; to transmit the first product to the adder circuit; to form a second product, of: a second element of the first inner buffer circuit of the first multiplying unit, and a second element of the second inner buffer circuit of the first multiplying unit; and to transmit the second product to the adder circuit;” as in claim 2;  -28-170117 (WB-201812-003-1)
“the first inner buffer circuit of the first multiplying unit comprises a first mini-buffer and a second mini-buffer; the second inner buffer circuit of the first multiplying unit comprises a first mini- buffer and a second mini-buffer; the first multiplying unit is configured: to form a first product, of: a first element of the first mini-buffer of the first inner buffer circuit of the first multiplying unit, and a first element of the first mini-buffer of the second inner buffer circuit of the first multiplying unit; to transmit the first product to the adder circuit;” as recited in claim 7; and 
.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US Pub. 2014/0365548 – relates generally to microprocessors and, more particularly, to a vector matrix product accelerator for microprocessor integration.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D YAARY whose telephone number is (571)270-1249. The examiner can normally be reached Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D. YAARY/Primary Examiner, Art Unit 2182